            Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 1 of 8


 1   J. Curtis Edmondson, CSB# 236105
     Edmondson IP Law
 2
     Venture Commerce Center
 3   3699 NE John Olsen Avenue
     Hillsboro, OR 97124
 4   Phone: 503-336-3749
     Fax: 503-482-7418
 5   Email: jcedmondson@edmolaw.com
 6

 7
                            IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                  )    Case No.: 2:18-cv-02637-MCE-CKD
10    STRIKE 3 HOLDINGS, LLC,                     )
                                                  )    DEFENDANT JOHN DOE’S
11
             Plaintiff,                           )    NOTICE OF MOTION AND
12                                                )    MEMORANDUM IN SUPPORT OF
      vs.                                         )    THE MOTION TO QUASH THE
13                                                )    SUBPOENA ON AT&T AND FOR A
        JOHN DOE subscriber assigned IP           )    MODIFICATION OF THE ORDER AT
14     address 99.185.0.103                       )    DOCKET 7
                                                  )
15
                                                  )    Judge: Hon. Carolyn K. Delaney
             Defendant                            )    Hearing Date: Wednesday, January 30, 2019
16
                                                  )    Hearing Time: 10am
17                                                )

18
                                       NOTICE OF MOTION
19          PLEASE TAKE NOTICE:
20          Pursuant to the Fed. Rules of Civ. Proc.45(d)(3)(iii), the Court’s inherent authority to
21   manage its own proceedings under Fed. Rules of Civ. Proc.1, the recent Ninth Circuit
     Decision in Cobbler Nevada vs. Gonzales, 17-35041 ( 9th Cir August 27, 2018 attached as
22
     Ex 1), and the recent District Court decision in Strike 3 Holdings, LLC vs. John Doe
23
     subscriber assigned IP Address 73.180.154.14, 18-1425 (USDC DC November 16, 2018
24
     attached as Ex 2 hereinafter Strike 3 DC Decision ), JOHN DOE subscriber assigned IP
25   address 99.185.0.103 (“DOE”) moves to quash the subpoena served on AT&T and requests
26   modification of this Court’s order at Docket 7.



     NOTICE OF APPEARANCE
                                                   Page 1
           Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 2 of 8


 1          This motion will be heard in the United States District Court for the Eastern District
 2   of California, before the Hon. Carolyn K. Delaney, in Courtroom 24, 8th Floor, on January

 3   30th, 2019 at 10am, located at the Robert T Matsui United States Courthouse, 501 I Street,
     Sacramento CA 95814.
 4
            This motion will be based on this notice, the memorandum of points and authorities,
 5
     and any reply papers, oral arguments, and any documents that may be judicially noticed by
 6   this Court.
 7

 8                                               Respectfully Submitted

 9
     Dated: December 16, 2018
10
                                                 J. Curtis Edmondson
11
                                                 Edmondson IP Law
12                                               3699 NE John Olsen Avenue
                                                 Hillsboro, OR 97124
13                                               Email: jcedmondson@edmolaw.com
                                                 Attorney for DOE
14
     //
15

16
     //

17   ///

18

19

20

21

22

23

24

25

26




     NOTICE OF APPEARANCE
                                                  Page 2
           Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 3 of 8


 1

 2

 3                         MEMORANDUM OF POINTS AND AUTHORITIES

 4
            I.      SUMMARY
 5
            DOE respectfully requests that this Court enter an order quashing the subpoena on AT&T.
 6
     The recent Ninth Circuit Decision in Cobbler Nevada vs. Gonzales states that Plaintiff Strike 3
 7
     Holdings, LLC (“S3H”) must allege “something more” than simply “torrenting activity is linked
 8
     to an IP address.”
 9
            S3H’s declarations in the Ex-Parte motion (Docket 6-1) do not allege anything more than
10
     what the insufficient complaint (Docket 1) under Cobbler.          DOE also respectfully requests that
11
     this Court follow the Strike 3 DC Decision and vacate its earlier order at Docket 7.
12          To the extent that S3H desires to backstop their complaint, then DOE requests a full
13   evidentiary hearing be conducted to determine if the methodology used by S3H is sufficient under
14   Cobbler before a subpoena is served on DOE.
15
            II.     RELEVANT FACTS
16

17          S3H is the owner of several pornographic movies.               (Docket 1) S3H claims that a

18   computer connected to an IP address has used the bittorrent protocol over the internet to infringe

19   their works. Id. S3H claims it has suffered damage. Id.

20
            S3H claims that its monitoring system is accurate, but still needs a subpoena on the ISP

21
     to identify the identity of the purported infringer. (Docket 6).

            DOE is a widower in his1 70’s. DOE speaks limited English and is unaware of the films
22
     at issue in this case. DOE has limited experience with computers.
23
            On December 7, 2018, DOE’s counsel sent the following email to counsel for Strike 3
24
     Holdings:
25

26
     1
      In the interests of privacy, counsel will refer to DOE in male gender, but this is not an
     admission of particular gender at this stage.

     NOTICE OF APPEARANCE
                                                    Page 3
           Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 4 of 8


 1          Lincoln,
                    I have appeared in the above referenced case. I can represent my client is
 2
            elderly and has no idea what this case is about. I respectfully ask that you dismiss
 3          this action by December 12th, 2018 so that my client can enjoy the December
            holiday season in peace.
 4
            In Best Regards,       J. Curtis Edmondson
 5

 6          Counsel for S3H did not respond to this email.

 7          On December 10, 2018, the clerk of this Court requested times and dates for an informal

 8   conference from all counsel. (See Docket 7). Counsel for DOE provided these dates on December

 9   10, 2018.

10          The return date for the AT&T subpoena is December 17, 2018. DOE’s counsel has given

11   notice to the ISP (AT&T) of this motion.

12

13          III.    ARGUMENT

14          a.      IF S3H’S COMPLAINT          FAILS UNDER   COBBLER,   THE     SUBPOENA ON   THE   ISP

15                  MUST ALSO FAIL.

16          The purpose of discovery is to gather facts after a complaint has been filed provided that

17   the discovery is proportional to the needs of the case.        See Fed. Rules of Civ. Proc 26,

18   Committee Notes on Rules – 2015 Amendment. But it is the complaint itself that provides the

19   basis for subpoena power under Rule 45. If the complaint is deficient under Ninth Circuit law,

20
     then a subpoena should not issue.

21
            The Cobbler court stated the rule of law on bittorrent litigation:

                   In this copyright action, we consider whether a bare allegation that a
22
            defendant is the registered subscriber of an Internet Protocol (“IP”) address
23          associated with infringing activity is sufficient to state a claim for direct or
            contributory infringement. We conclude that it is not.
24

25          Cobbler’s complaint alleged following:

26




     NOTICE OF APPEARANCE
                                                    Page 4
           Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 5 of 8


 1                 “the subscriber of the IP address used to download or distribute the movie,
            and that he was sent notices of infringing activity to which he did not respond.”
 2
            Cobbler at 5.
 3

 4
            S3H’s complaint barely alleges even as much as in Cobbler:

 5
                    “Defendant used the BitTorrent file network2 to illegally download and distribute
            Plaintiff’s copyrighted motion pictures.” Docket 1 at ¶ 24
 6

 7          It is entirely appropriate that this Court quash and/or modify order at Docket 7 allowing

 8   the subpoena. First, there is no mention made of Cobbler in the order. Id. Second, Counsel for

 9   S3H failed to cite to Cobbler in their ex-parte motion. (Docket 6). Since S3H’s ex-parte motion

10   was filed on October 26, 2018, almost two months after Cobbler was filed, S3H’s counsel was

11   aware of this decision as early as October 2, 2018 (see Strike 3 Holdings v. John DOE,

12
     subscriber assigned IP address 73.225.38.130, 2:17-cv-01731-TSZ, WDWA 10/2/2018 at

13
     Docket 57). S3H had an obligation to bring Cobbler to the Court’s attention in its motion.

            Given that this Court is now aware of the holding of Cobbler, DOE respectfully requests
14
     that the Court reconsider its earlier order and quash the subpoena on AT&T.
15

16
         b. DOE RESPECTFULLY         REQUESTS THAT THIS       COURT QUASH       THE   SUBPOENA BY
17
            FOLLOWING     THE   OPINION   OF   JUDGE LAMBERTH ENTERED          IN THE   DISTRICT   OF
18
            COLUMBIA
19
            The Court in the District of Columbia took a different approach and quashed the S3H
20
     subpoena. (See Exhibit 2). Judge Lamberth looked at the number of cases filed, the frequency at
21
     which they were dismissed, and then discerned that the motive for the litigation was not to
22
     vindicate the issue of infringement of the works, rather simply to extract settlement payments.
23
     Judge Lamberth’s eloquent and on-point order speaks for itself.
24

25

26   2 For accuracy, there is no “BitTorrent file network”, rather there is the
     internet with file contents that are transferred using the bittorrent
     protocol.

     NOTICE OF APPEARANCE
                                                  Page 5
           Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 6 of 8


 1           Given that this Court is free to modify the earlier orders when new facts or decisions are
 2   presented, DOE respectfully reconsideration of its earlier order allowing service on the ISP and
 3   quash the subpoena on AT&T.
 4

 5           c.      IF S3H ARGUES COBBLER DOE NOT APPLY, DOE REQUESTS                             A   FULL
 6                   EVIDENTIARY HEARING ON THE EX-PARTE MOTION
 7           S3H may argue that Cobbler did not change the law in the Ninth Circuit with regard to

 8   bittorrent litigation or that this case is different than Cobbler.   If that is the case, then DOE

 9   requests a full evidentiary re-hearing on the facts presented to this Court in their Ex-Parte

10   motion. The basis for this request is that an evidentiary hearing on S3H’s bittorrent monitoring

11   can the Court understand if it is accurate enough to step outside the four corners of Cobbler.

12           It is the nature of the adversarial system that the Court that facts can be contested at each

13   stage of the proceedings. DOE has not had an opportunity to examine and object to the facts

14   presented by declaration of the witnesses in support of the Ex-Parte motion prior to the ruling on

15   the motion.

16

17           IV.     CONCLUSION

18           Only a handful of studios use the, “sue and settle” business model to improve their

19
     bottom lines. S3H is the most recent entrant having sued thousands in less than a year. And this

20
     is not the only type of industry that does this: serial ADA lawsuits, Prop65 lawsuits, etc.

             The difference here is that under the law, a Court has the discretion to allow discovery.
21
     The Ninth Circuit says this type of discovery is not warranted. And even if Judge Lamberth’s
22
     opinion is harsh, it is accurate.
23
             //
24
             //
25
             //
26




     NOTICE OF APPEARANCE
                                                    Page 6
          Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 7 of 8


 1

 2         Therefore, DOE respectfully requests that this Court reconsider its Order at Docket 7 and
 3   Quash the Subpoena on AT&T.
 4                                              Respectfully Submitted
 5
     Dated: December 16, 2018
 6

 7                                              J. Curtis Edmondson
                                                Edmondson IP Law
 8                                              3699 NE John Olsen Avenue
                                                Hillsboro, OR 97124
 9                                              Email: jcedmondson@edmolaw.com
                                                Attorney for DOE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     NOTICE OF APPEARANCE
                                                 Page 7
          Case 2:18-cv-02637-MCE-CKD Document 10 Filed 12/16/18 Page 8 of 8


 1                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on December 16, 2018, I served a copy of the foregoing Motion to
 3
     Quash by mail and CM/ECF on the following (below):
 4
           Lincoln Bandlow
 5         Fox Rothschild LLP
           10250 Constellation Blvd., Suite 900
 6         Los Angeles, CA 90067
 7

 8

 9                                                J. Curtis Edmondson

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     NOTICE OF APPEARANCE
                                                  Page 8
